ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Commissioner.
Upon a re-consideration of appellant’s contention that the search warrant is invalid, we have concluded that such contention was properly disposed of originally.
Appellant now urges two other contentions for reversal which she did not brief and present on original submission.
She complains of the admission of the testimony of an officer that the appellant lived at the apartment in question. The court overruled her objection that it was not admissible unless the officer knew such fact of his own knowledge.
The evidence reveals that as the officers approached the apartment they saw the appellant open the door. When she was informed they had a search warrant, “She turned around and started walking back into her apartment,—” where her husband was sitting on the couch. Officer Gentry testified, without objection, that he had been previously to the apartment. No reversible error is reflected in admitting this testimony.
Appellant also urges error in the admission of the testimony of a chemist as to the results of an analysis of the contents of a capsule, over her objection that the capsule had not been identified, or had it been marked for identification or introduced in evidence.
Officer Ford testified that he found a gelatin capsule, containing a brown powder, on the floor directly in front of the coffee table where the appellant was sitting. In response to his question as to whom the capsule belonged, the appellant said: “That is mine. I will take it.” Officer Ford testified that he turned the capsule over to the crime laboratory by dropping it into the lock box on the fourth floor of the police station.
Chemist McDonald, supervisor of the crime laboratory, testified that records were kept of the narcotics submitted to the crime laboratory for analysis; that he did not recall seeing Officer Ford turn the capsule in to the laboratory, but stated that the records reflected that he submitted the capsule to the crime laboratory for analysis, that the number was L16051, and that he removed the capsule, analyzed it, and it contained one grain of heroin.
The testimony sufficiently identified the capsule and authorized the admission of the testimony concerning it before the jury. The fact that the capsule was not marked by the court reporter for identification or introduced in evidence would not alone exclude proper testimony pertaining to it.
Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.